In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1282 
HELPING HAND CAREGIVERS, LTD., 
                                                  Plaintiff‐Appellant, 
                                  v. 

DARDEN RESTAURANTS, INC., et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 1:14‐cv‐10127 — Manish S. Shah, Judge. 
                     ____________________ 

   ARGUED DECEMBER 5, 2017 — DECIDED AUGUST 14, 2018 
               ____________________ 

   Before  WOOD,  Chief  Judge,  and  ROVNER  and  HAMILTON, 
Circuit Judges. 
    ROVNER,  Circuit  Judge.  Helping  Hand  Caregivers,  Ltd., 
(“Helping  Hand”)  filed  a  suit  against  Darden  Restaurants, 
Inc.,  Mid  Wilshire  Consulting,  Inc.  (“Mid  Wilshire”),  Brian 
Kang, and Greg Jones, alleging a violation of the Telephone 
Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. Specifi‐
cally,  Helping  Hand  asserted  that  Mid  Wilshire,  through 
Kang  and  Jones,  sent  an  unsolicited  fax  advertisement  to 
2                                                      No. 17‐1282 

Helping Hand on behalf of Darden. The district court grant‐
ed  Darden’s  motion  for  summary  judgment  and  dismissed 
the  claims  against  the  remaining  defendants  without  preju‐
dice. Helping Hand subsequently stipulated that the dismis‐
sals  against  the  remaining  defendants  should  be  treated  as 
dismissals  with  prejudice,  and  therefore  the  decision  was 
final  and  appealable.  Helping  Hand  now  appeals  the  grant 
of  summary  judgment  to  Darden,  arguing  that  the  district 
court applied the wrong legal standard in granting summary 
judgment and that the court erred in limiting discovery and 
denying  its  motion  under  Federal  Rule  of  Civil  Procedure 
56(d). 
    The  district  court  relied  upon  the  undisputed  facts  (in‐
cluding facts that were not properly disputed) in its grant of 
summary  judgment,  and  we  include  those  relevant  facts  as 
set forth by the district court here. Brian Kang was the CEO 
and sole employee of Mid Wilshire, doing business as Social 
Wellness. Jones worked as an independent contractor on be‐
half  of  Social  Wellness,  which  set  up  “Lunch  ‘n  Learn”  op‐
portunities  for  doctors  to  provide  wellness  presentations  at 
companies.  At  those  presentations,  the  doctors  would  pre‐
order  food  for  attendees,  and  on  behalf  of  Social  Wellness, 
Jones contacted Darden Restaurants, Inc.—the owner of cer‐
tain  Olive  Garden  trademarks—to  explore  a  strategic  alli‐
ance.  Specifically,  Jones  sought  permission  from  Darden  to 
use the Olive Garden logo in its advertising to promote So‐
cial  Wellness’s  programs  by  offering  Olive  Garden  food  to 
attendees. Jones handled all communications between Social 
Wellness  and  Darden,  and  Kang  never  communicated  with 
anyone at Darden.  




 
No. 17‐1282                                                         3	

    A series of email and phone communications ensued be‐
tween  Jones  and  various  persons  at  Darden.  Initially,  Jones 
communicated  with  Kasha  Momot,  who  was  the  then‐
Director of Brand Management at Darden. Momot and Jones 
exchanged emails and spoke once or twice by phone begin‐
ning  in  July  2014,  and  Jones  also  communicated  with  Ken 
Bott,  the  Director  of  Commerce  Programs  and  Partnerships 
for  Darden.  A  month  or  two  after  the  initial  email  with 
Jones, Momot  left Darden  for  employment  elsewhere. After 
Momot’s  departure,  Jones  communicated  primarily  with 
Bott.  
    A  series  of  emails  and  possibly  phone  calls  took  place 
beginning  in  early  September  2014  between  Jones  and  Bott, 
in which the marketing possibilities were discussed in more 
detail.  In  those  communications,  Jones  proposed  a  market‐
ing  plan  in  which  Social  Wellness  would  engage  in  email 
marketing, first by sending emails to a test group informing 
people  where  the  food  was  purchased  for  the  wellness 
presentations,  and  in  that  way  Social  Wellness  could  deter‐
mine whether incorporating the Olive Garden name resulted 
in  a  greater  interest  in  enrollment  in  Social  Wellness’s  pro‐
grams. Jones sent Darden a mock‐up email using a different 
company’s logo, although no mock‐up of the exact email us‐
ing an Olive Garden logo was ever proposed.  
   Jones also had contact with another employee of Darden, 
Roberto Sanchez, at one point. Jones contacted Bott because 
some doctors had problems ordering online from Olive Gar‐
den,  and  Bott  asked  Sanchez  to  help  Jones  with  the  online 
ordering  process.  Thereafter,  Sanchez  spoke  with  Jones  by 
phone and sent Jones an “Online Ordering Guide.”  
4                                                        No. 17‐1282 

    No  advertising  medium  other  than  email  was  ever  dis‐
cussed  in  the  communications  regarding  the  potential  mar‐
keting  plan  between  Darden  and  Social  Wellness.  Despite 
that,  Social  Wellness  engaged  in  a  marketing  effort  by  fax, 
using the Olive Garden logo on a flyer that was created us‐
ing  Photoshop  by  a  person  who  Kang  and  Jones  found  on 
Craigslist.  Kang  and  Jones  obtained  the  Olive  Garden  logo 
and  a  picture  of  food  through  Google  searches  and/or  an 
online  company  selling  photos—not  from  Darden—and  in‐
cluded  that  logo  and  picture  on  the  flyer.  The  flyer  stated 
that Social Wellness was teaming up with Olive Garden for a 
“Lunch  n’  Learn”  and  that  a  complimentary  catered  lunch 
would be provided. All contact information in the flyer such 
as the email address and phone number was for Social Well‐
ness.  The  flyer  was  faxed  to  fax  numbers  that  Social  Well‐
ness had obtained from a Google search and from a list pur‐
chased from a person on Craigslist. Bott never saw the flyer 
prior  to  its  distribution,  and  Jones  admitted  that  he  never 
discussed  with  Darden  the  possibility  of  sending  faxes  and 
that only email marketing was discussed.  
    The  marketing  by  fax  was  also  inconsistent  with 
Darden’s  practices.  Darden  generally  does  not  market  by 
fax,  nor  is  its  practice  to  enter  into  partnerships  without  a 
number of protections. Specifically, Darden’s practice in en‐
tering  into  partnerships  is  to  require  senior  management  to 
sign off, and to utilize written agreements including a mas‐
ter services agreement and statement of work outlining logo 
usage and business expectations, as well as a nondisclosure 
agreement.  Social  Wellness  and  Darden  never  entered  into 
any contract together and did not pay each other any money. 
Regarding  the  authorization  to  use  the  Olive  Garden  logo, 
Bott maintains that no permission was ever given, and Jones 




 
No. 17‐1282                                                           5	

asserts  only  that  “Bott  told  him  Darden  had  ’no  problem 
with your telling your companies where the food is coming 
from.’” Dist. Ct. Mem. Op. and Order 12‐21‐2016 at 5.  
    That faxed flyer was received by Helping Hand Caregiv‐
ers,  Ltd.,  on  October  31,  2014,  and  it  filed  suit  against 
Darden,  Social  Wellness,  Kang,  and  Jones  on  December  17, 
2014,  alleging  that  the  faxed  advertisement  violated  the 
TCPA. That Act addresses in part the problem of unsolicited 
fax advertisements which result in the unwanted cost to the 
recipient in terms of impeding access to their fax machine for 
business uses and in the cost of operation of the machine.  
    Darden  then  sent  a  cease‐and‐desist  letter  to  Kang  and 
Social  Wellness  demanding  that  they  cease  using  Darden’s 
Olive Garden trademark. Social Wellness responded with an 
email to Darden’s counsel from Kang in which he stated that 
“[t]his letter is to inform you that Dardens [sic] Restaurants 
&  Olive  Garden  had  nothing  to  do  with  the  message  that 
was sent to Helping Hand Caregivers LTD. It was totally on 
the  Social  Wellness  Group  just  trying  to  offer  a  free  lecture 
on health and wellness.”  
    Darden subsequently sued Social Wellness and Kang for 
trademark  infringement,  alleging  that  it  had  continued  to 
use the Olive Garden trademarks in faxes sent to third  par‐
ties.  Social  Wellness  did  not  appear  in  the  lawsuit,  and 
Darden obtained a default judgment and permanent injunc‐
tion  in  the  matter.  The  district  court’s  order  found  that,  by 
default,  the  relevant  facts  in  the  complaint  were  admitted 
including  willful  infringement  of  the  Olive  Garden  trade‐
marks. 
6                                                      No. 17‐1282 

    In its TCPA action, Helping Hand served all defendants 
but only Darden appeared. Social Wellness, Kang, and Jones 
did  not  appear,  and  Helping  Hand  did  not  move  for  class 
status nor did it seek to hold them in default. Helping Hand 
sought  numerous  depositions,  including  from  Darden  em‐
ployees Bott and Sanchez and former employee Momot. The 
district  court  allowed  the  deposition  of  Bott,  but  to  avoid 
conducting depositions without all parties to the case, stayed 
further  depositions  of  Darden  employees  until  Helping 
Hand brought forward a plan either to bring the remaining 
defendants  into  the  case  or  to  pursue  a  default  judgment. 
Helping  Hand  proceeded  to  depose  Bott,  Kang  and  Jones. 
After those depositions, the court declined to lift the stay on 
further depositions after Helping Hand indicated that it still 
had no plan either to bring those defendants into the case or 
to move for default judgment. Darden then moved for sum‐
mary judgment, and in response to the motion for summary 
judgment,  Helping  Hand  filed  a  motion  under  Rule  56(d) 
requesting  that  the  stay  be  lifted  so  that  it  could  depose 
Momot  and  Sanchez.  The  court  denied  that  stay  request, 
however,  holding  that  Helping  Hand  failed  to  explain  how 
depositions of either person would add information that was 
not available from Jones, Kang, or Bott, all of whom Helping 
Hand had already deposed, and granted summary judgment 
in favor of Darden against the plaintiff.  
     In  this  appeal,  Helping  Hand  challenges  the  grant  of 
summary judgment against it on two grounds. On the mer‐
its, it argues that the court erred in its application of agency 
law  in  granting  summary  judgment.  It  also  argues  that  the 
court erred in refusing to lift the stay of the depositions and 
in refusing to grant the Rule 56(d) motion.  




 
No. 17‐1282                                                           7	

    We  turn  then  to  Helping  Hand’s  challenge  to  the  legal 
principles applied by the district court. In granting summary 
judgment to Darden, the court reasoned that Helping Hand 
had  failed  to  show  that  Social  Wellness  acted  as  Darden’s 
agent  in  that  it  had  express,  implied,  or  apparent  authority 
from  Darden  to  send  faxes  on  its  behalf.  Helping  Hand  as‐
serts that the court erred in relying on agency principles, and 
that the language of the statute and regulation instead estab‐
lishes that Darden can be directly liable if it benefitted from 
the promotion in the advertisement regardless of whether it 
authorized it.  
    The  statute  at  issue  provides  that  it  is  unlawful  “to  use 
any telephone facsimile machine, computer, or other device 
to send, to a telephone facsimile machine, an unsolicited ad‐
vertisement,” unless it fell within one of the exceptions such 
that the sender has an established business relationship with 
the  recipient,  the  recipient  made  its  fax  number  available 
through  specified  means,  or  the  unsolicited  advertisement 
contained  a  notice  meeting  certain  statutory  requirements. 
47  U.S.C.  §  227(b)(1)(C);  Bridgeview  Health  Care  Ctr.,  Ltd.  v. 
Clark, 816 F.3d 935, 938 (7th Cir. 2016). The regulations have 
defined  the  “sender”  as  “the  person  or  entity  on  whose  be‐
half  a  facsimile  unsolicited  advertisement  is  sent  or  whose 
goods or services are advertised or promoted in the unsolic‐
ited advertisement.” 47 C.F.R. § 64.1200(f)(10).  
    Helping  Hand  focuses  on  the  language  in  the  second 
clause  of  the  regulation—which  defines  a  sender  to  include 
“a  person  or  entity  …  whose  goods  or  services  are  adver‐
tised  or  promoted  in  the  unsolicited  advertisement.”  Id.  It 
argues  that  the  provision  lacks  the  “on  whose  behalf”  lan‐
guage of the first clause, and therefore imposes a direct lia‐
8                                                          No. 17‐1282 

bility  standard  for  anyone  whose  goods  or  services  were 
promoted  in  the  advertisement.  Under  that  provision,  it  ar‐
gues, Darden is liable for any advertisement of Olive Garden 
regardless of whether the advertisement was sent on its be‐
half  or  with  its  authorization.  Helping  Hand  contends  that 
Darden  and  Social  Wellness  entered  into  a  “strategic  alli‐
ance” with Social Wellness whereby Darden benefitted from 
the  faxes  sent  by  Social  Wellness,  in  that  Olive  Garden  re‐
ceived  more  business  following  the  fax,  and  therefore  it  is 
liable  under  the  second  clause  of  the  regulation.  Helping 
Hand  points  to  decisions  of  other  circuits,  Palm  Beach  Golf 
Ctr.–Boca,  Inc.  v.  John  G.  Sarris,  D.D.S.,  P.A.,  781  F.3d  1245 
(11th Cir. 2015), and Siding and Insulation Co. v. Alco Vending, 
Inc., 822 F.3d 886 (6th Cir. 2016), as consistent with its inter‐
pretation of TCPA liability under the regulation.  
    In  Clark,  we  considered  the  same  statute  and  regulation 
and  rejected  an  interpretation  which  would  hold  an  entity 
strictly liable if its goods or services were advertised in a fax 
regardless  of  its  authorization  of  such  advertisement.  816 
F.3d at 938. We reaffirmed that holding in Paldo Sign & Dis‐
play  Co.  v.  Wagener  Equities,  Inc.,  825  F.3d  793,  797  (7th  Cir. 
2016), noting that under a strict liability approach, a compet‐
itor could send out thousands of unsolicited facts promoting 
another  company’s  goods  or  services,  thereby  bankrupting 
that  company,  even  though  the  company  played  no  part  in 
sending  or  authorizing  the  faxes.  Id.  We  noted  that 
“[a]lthough  the  literal  language  of  the  regulation  suggests 
that  such  a  result  is  possible,  …  to  be  liable  as  a  sender,  a 
person must have done something to advertise goods or ser‐
vices.” Id. Therefore, in both Clark and Wagener we held that 
agency rules should be applied to determine whether the ac‐




 
No. 17‐1282                                                           9	

tion was done on behalf of a principal. Clark, 816 F.3d at 938; 
Wagener, 825 F.3d at 797.  
    Although  Helping  Hand  argues  that  those  holdings  are 
inconsistent with other circuit decisions, that argument does 
not  withstand  scrutiny.  In  Palm  Beach  Golf  Center,  the  Elev‐
enth Circuit held that a person whose services are advertised 
in an unsolicited fax transmission could be held liable direct‐
ly  under  the  TCPA  so  long  as  the  advertisement  was  sent 
“on its behalf.“ 781 F.3d at 1254. Thus,  that  decision is  con‐
sistent with our recognition that liability attaches only as to 
those  persons  and  entities  on  whose  behalf  the  unsolicited 
fax is sent.  
     The Sixth Circuit’s decision in Alco Vending included lan‐
guage interpreting the second clause of the regulation as im‐
posing a strict liability standard, but it held that the conduct 
in  that  case  preceded  the  addition  of  that  language  and 
therefore did not impose that standard in its case. 822 F.3d at 
891–92. In a subsequent decision, however, Health One Medi‐
cal  Center,  Eastpointe  P.L.L.C.  v.  Mohawk,  Inc.,  889  F.3d  800 
(6th Cir. 2018), the Sixth Circuit addressed a case that is fac‐
tually  analogous  to  this  one,  and  rejected  the  strict  liability 
standard.  In  that  case,  Mohawk  Medical,  a  pharmaceutical 
wholesaler,  sent  unsolicited  faxes  to  medical  providers  ad‐
vertising its prices for various drugs. Id. at 801. In addition to 
suing  Mohawk  Medical,  from  whom  it  obtained  a  default 
judgment,  a  medical  provider  sued  Bristol‐Meyers  Squibb 
and Pfizer based on the theory that they had “sent” the faxes 
for purposes of the TCPA because drugs that they manufac‐
tured  were  among  the  ones  for  which  discounted  pricing 
was  advertised  in  the  faxes.  Id.  The  Sixth  Circuit  looked  to 
the language of the statute itself which requires that a person 
10                                                         No. 17‐1282 

“use any … device to send, to a telephone facsimile machine, 
an  unsolicited  advertisement.”  Id.;  42  U.S.C.  §  227(b)(1)(C). 
The court held that by its language, therefore, the statute re‐
quires that  a defendant  must “send” an advertisement,  and 
the  common  meaning  of  send  is  either  to  cause  to  be  con‐
veyed or to dispatch. Mohawk, 889 F.3d at 801. The court held 
that the defendants neither caused the faxes to be conveyed 
nor did they dispatch them, and therefore could not be liable 
under the statue. Id. The court held that the regulation must 
be read in the context of the statutory text it implements, and 
therefore could not be read as expanding liability to a person 
or  entity  who  could  not  be  characterized  as  a  sender.  Id.  at 
802.  The  court  held  that  Alco  Vending  could  not  be  read  as 
holding that “an innocent party—like Bristol or Pfizer here—
could by some legal alchemy be held liable for having ‘sent’ 
the  faxes.”  Id.  Therefore,  after  Mohawk  it  is  clear  that  the 
Sixth  Circuit  interpretation  of  the  statute  is  not  inconsistent 
with  our  caselaw  recognizing  that  a  defendant  who  has  no 
connection  whatsoever  to  the  sending  of  the  fax  cannot  be 
held liable under the TCPA.  
    That is the clear import of the plain language of the stat‐
ute. Nothing in the statute allows the imposition of liability 
on  an  entity  wholly  unaware  of  the  use  of  its  logo  in  a  fax. 
The  interpretation  adopted  by  this  circuit  in  Clark  and 
Wagener  is  proper,  and  there  is  no  reason  for  us  to  depart 
from it now.  
    Under  that  standard,  Helping  Hand  could  demonstrate 
liability if it produced evidence that Social Wellness had ex‐
press actual authority to send the fax on Darden’s behalf, or 
even if it had implied actual authority or apparent authority. 
Clark,  816  F.3d  at  938.  Helping  Hand  has  failed  to  provide 




 
No. 17‐1282                                                          11	

any  such  evidence.  At  best,  it  provided  testimony  that 
Darden and Jones, representing Social Wellness, engaged in 
discussions  regarding  a  joint  marketing  plan  to  involve  the 
sending  of  emails.  No  written  or  digital  correspondence,  or 
testimony,  indicates  any  discussion  of  fax  advertising.  In 
fact, Jones—who was responsible for sending the fax adver‐
tisement—acknowledged  that  there  was  never  any  discus‐
sion  with  Darden  of  sending  fax  advertisements.  Helping 
Hand  fails  in  its  arguments  to  distinguish  the  type  of  mar‐
keting discussed, but of course the type of marketing is pre‐
cisely the issue that implicates TCPA liability. Email market‐
ing  does  not  run  awry  of  the  TCPA;  the  relevant  question 
here is whether there were any communications that would 
indicate an authorization to send a fax advertisement, and as 
to that issue Jones and Bott are in agreement that fax adver‐
tisements were not discussed or approved, and no written or 
testimonial evidence allows for a contrary inference.  
      Helping Hand asserts, however, that the lack of such ev‐
idence is a result of the district court’s refusal to allow it to 
depose  two  witnesses—Kasha  Momot  and  Roberto 
Sanchez—and that the court erred in refusing that discovery 
and in denying its subsequent motion under Federal Rule of 
Civil  Procedure  56(d).  Rule  56(d)  provides  that  “[i]f  a  non‐
movant  shows  by  aﬃdavit  or  declaration  that,  for  specified 
reasons, it cannot present facts essential to justify its opposi‐
tion, the court may: (1) defer considering the motion or deny 
it;  (2)  allow  time  to  obtain  aﬃdavits  or  declarations  or  to 
take discovery; or (3) issue any other appropriate order.” As 
Helping Hand acknowledges, we review discovery decisions 
of  the  district  court  only  for  abuse  of  discretion.  Kuttner  v. 
Zaruba, 819 F.3d 970, 974 (7th Cir. 2016). Moreover, “’[a] trial 
judge’s  decision  to  consider  a  defendant’s  motion  for  sum‐
12                                                     No. 17‐1282 

mary  judgment  before  allowing  the  plaintiﬀ  to  depose  cer‐
tain witnesses is a discovery matter, which we review under 
the abuse of discretion standard.’” Davis v. G.N. Mortg. Corp., 
396 F.3d 869, 885 (7th Cir. 2005), quoting Grayson v. O’Neill, 
308 F.3d 808, 815–16 (7th Cir. 2002). We will aﬃrm such de‐
terminations unless the court’s ruling lacks any basis in law 
or fact or clearly appears to be arbitrary. Kuttner, 819 F.3d at 
974.  
    Both Momot  and Sanchez  had conversations  with Jones, 
although  the  timing  and  nature  of  their  communications 
render them lesser players in the discussions than Bott, who 
was deposed. Sanchez was consulted by Jones only to assist 
in  the  online  ordering  process,  and  nothing  in  the  docu‐
ments  or  testimony  in  this  case  implies  an  involvement  in 
the marketing discussions. And Momot was not an employ‐
ee  of Darden  for  the communications  with  Jones  which  im‐
mediately  preceded  the  fax  advertisement,  as  she  left 
Darden  in  early  September  2014.  Jones  pointed  only  to  his 
discussions with Bott as the basis for his belief that he could 
send  the  advertisements  with  the  Olive  Garden  logo,  and 
both  Bott  and  Jones  were  deposed.  The  contention  that 
Momot  or  Sanchez  could  provide  relevant  testimony  thus 
necessarily  rests  on  the  notion  that  Jones  was  provided  the 
authorization  to  engage  in  fax  advertising  but  did  not  re‐
member it or that he lied about it, because Jones—who sent 
the fax advertisements—testified by deposition that he never 
discussed fax marketing with anyone at Darden. 
    We have held that a district court does not abuse its dis‐
cretion  in  denying  additional  discovery  “where  the  request 
‘was  based  on  nothing  more  than  mere  speculation  and 
would  amount  to  a  fishing  expedition.’”  In  re  Dairy  Farmers 




 
No. 17‐1282                                                          13	

of America,  Inc.  Cheese Antitrust  Litig.,  801  F.3d  758,  766  (7th 
Cir.  2015),  quoting  Davis,  396  F.3d  at  885.  The  mere  hope, 
without more, of revealing a “smoking gun” is insuﬃcient to 
support  unbounded  discovery.  See  id.  We  need  not  deter‐
mine  whether  the  discovery  request  in  this  case  rested  on 
more than a speculative hope of evidence, however, because 
the  district  court’s  discovery  determination  must  be  upheld 
on a more fundamental ground. 
    The  district  court  in  this  case  did  not  deny  the  plaintiﬀ 
the ability to take the depositions of Momot and Sanchez in 
this  case;  the  court  merely  required  the  plaintiﬀ  to  proceed 
on a course of action as to the other defendants before taking 
such  depositions.  At  the  time  of  the  deposition  request, 
Momot was no longer an employee of Darden. Sanchez was 
an employee but as mentioned above was tasked with help‐
ing  with  the  online  ordering  system  and  there  is  no  indica‐
tion  that  he  had  any  involvement  in  marketing  issues.  The 
district  court  in  August  2015  stayed  the  depositions  as  to 
those  persons  because  three  of  the  four  defendants  in  the 
case  had  yet  to  appear  although  they  had  been  served,  and 
the plaintiﬀ was unable to tell the court what its plan was to 
either bring those defendants into the action or move for de‐
fault  as  to  them.  The  court  expressed  the  same  concerns  at 
subsequent  hearings  in  October  2015  and  June  2016  when 
Helping Hand again asked the court to lift the stay of depo‐
sitions.  Helping  Hand  once  again  was  unable  to  inform  the 
court  as  to  any  plan  with  respect  to  those  defendants  to  ei‐
ther bring them into or remove them from the case.  
    Decisions by a district court to cut oﬀ or limit discovery 
so  as  to  avoid  piecemeal  litigation  fall  squarely  within  the 
management  province  of  the  district  court.  Kallal  v.  CIBA 
14                                                       No. 17‐1282 

Vision  Corp.,  779  F.3d  443,  446–47  (7th  Cir.  2015).  Here,  the 
court  properly  was  concerned  with  the  expansion  of 
depositions  prior  to  a  determination  as  to  whether  the 
plaintiﬀ  would  proceed  with  its  case  against  the  remaining 
defendants. Its determination to stay further depositions was 
a  reasonable  means  of  streamlining  discovery,  encouraging 
prosecution  of  the  case,  and  avoiding  duplication  in 
discovery which would occur if the defendants subsequently 
appeared  in  the  case  and  sought  the  same  depositions.  The 
power to obtain the depositions in this case rested squarely 
with Helping Hand—with the court requiring Helping Hand 
only  to  reveal  a  plan  either  to  seek  default  or  to  otherwise 
proceed  against  the  remaining  defendants.  It  was  an 
insubstantial  burden,  but  one  that  Helping  Hand  chose  to 
ignore.  It  now  argues  that  it  did  not  want  to  seek  default 
because  it  would  impede  its  likelihood  of  obtaining  class 
status, but it  did not  present that justification  to the  district 
court  and  did  not  move  for  class  status  despite  having 
completed  depositions  as  to  the  main  parties  to  the 
marketing  conversations.  We  consistently  have  upheld  the 
district  court’s  discretion  to  manage  its  cases  and  control 
discovery,  and  do  so  here.  See  Citizens  for Appropriate  Rural 
Roads v. Foxx, 815 F.3d 1068, 1082 (7th Cir. 2016) (“[a] party 
who  fails  to  comply  with  deadlines  related  to  discovery  or 
otherwise  forestalls  prosecution  of  their  own  case  is  not 
entitled to seek additional discovery when the opposing side 
moves  for  summary  judgment.”);  Olivieri  v.  Rodriguez,  122 
F.3d  406,  409  (7th  Cir.  1997)  (“[p]retrial  discovery  is  time 
consuming  and  expensive;  it  protracts  and  complicates 
litigation;  and  judges  are  to  be  commended  rather  than 
criticized for keeping tight reins on it.”). Where the failure to 
secure  discovery  is  due  to  a  party’s  own  lack  of  diligence, 




 
No. 17‐1282                                                           15	

the  district  court  can  in  its  discretion  hold  the  party  to  the 
consequences  of  its  choice  and  decide  the  summary 
judgment  motion.  See,  e.g.,  Davis,  396  F.3d  at  886;  Flint  v. 
City  of  Belvidere,  791  F.3d  764,  768  (7th  Cir.  2015).  Here, 
Helping  Hand  chose  to  ignore  the  remaining  defendants 
despite  the  court’s  repeated  determination  that  it  could  not 
proceed with those depositions until it formulated a plan to 
address those other defendants so as to ensure a manageable 
discovery  procedure.  Its  lack  of  diligence  in  responding  to 
the court’s concerns and addressing that issue left it with the 
consequence of an inability to take those depositions prior to 
the  disposition  of  the  summary  judgment  motion.  The 
district  court  did  not  abuse  its  discretion  in  its  case 
management  decision  that  had  been  clearly  communicated 
to  Helping  Hand  and  its  holding  Helping  Hand  to  its  own 
choices,  particularly  where  the  only  action  requested  of 
Helping  Hand  was  to  inform  the  court  as  to  its  plan  to 
address  the  prosecution  of  the  case  against  the  remaining 
defendants.  
  Accordingly,  the  decision  of  the  district  court  is 
AFFIRMED.